Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14, 16, 18-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US PGPub 2022/0103864 A1) (inventive concept disclosed in provisional application 63/085092 dated 10/29/2020).

Regarding Claim 1, Wang et al. disclose a method implemented by a video coding apparatus (Figs. 6 and 7 represent the encoder and decoder respectively for performing video coding), comprising: 
selecting a neural network (NN) filter model from a plurality of NN filter model candidates for each video unit ([0083]-[0084]; It discloses selecting a NN filter model from among a number of NN filter models), wherein the NN filter model selected for a first video unit is different than the NN filter model selected for a second video unit ([0080], It discloses that NN based filtering process could be applied to different color components differently, meaning NN filter for an Y component of the video unit is different than the NN filter for an U or V component of the video unit. Also in [0005], L13-17; it discloses that the coder determines a quantization parameter (QP) for a particular portion of the video unit and maps a NN model to each QP value, meaning different portions of the video block having different QP values will have different NN models. Lastly in [0091], it discloses that ‘switching off’ NN is a separate NN based modelling candidate to choose from the set of NN models, meaning at least one region of the video unit with switched off NN model candidate selected will be different from a region of the video unit with switched on NN model candidate); and 
converting between a video media file and a bitstream based on the NN filter model selected for each video unit (Fig. 6, Bitstream; Fig. 7, Encoded Video Bitstream. [0083]; It discloses that the video encoder encodes the NN model parameters into bitstream and video decoder decodes the NN models based on the parameters in the bitstream sent from the encoder).

Regarding Claim 2, Wang et al. disclose the method of claim 1, further comprising deriving an NN filter model index containing the plurality of NN filter model candidates prior to the selecting ([0087]; It discloses that the NN filter model is selected from among an N pre-defined NN filter models, which means the NN filter models are all derived before the selection process).  

Regarding Claim 3, Wang et al. disclose the method of claim 1, wherein the video unit is one of a sequence of pictures, a picture, a slice, a tile, a brick, a sub-picture, a coding tree unit (CTU), a CTU row, and a coding unit (CU), ([0047], [0049]) and wherein each of the sequence of pictures, the picture, the slice, the tile, the brick, the sub-picture, the CTU, a CTU row, and the CU may use a different NN filter model candidate from the plurality of NN filter model candidates (In [0162], it discloses that each portion of the decoded picture is filtered using a selected NN filter model out of a number of NN models, wherein each portion could be a specific grid of the partitioned video unit as disclosed in [0165]).  

Regarding Claim 4, Wang et al. disclose the method of claim 1, wherein the plurality of filter model candidates contain a first set of NN filter model candidates for luma components of the video unit and a second set of NN filter model candidates for chroma components of the video unit ([0080], It discloses that NN based filtering process could be applied to different color components differently, meaning NN filter for an Y component of the video unit is different than the NN filter for an U or V component of the video unit, wherein [0127] discloses that a subset of a number of NN filter models could be available for filtering a portion of the video unit).  

Regarding Claim 5, Wang et al. disclose the method of claim 4, wherein the first set of NN filter model candidates contains a different number of the NN filter model candidates than the second set of NN filter model candidates ([0090]; It discloses determining different subsets of NN filter models based on QP parameter value, meaning different subsets of NN models will have different number of NN models having different QP values, wherein each subset of NN models contain fewer than full set of NN filter models as disclosed in [0127]).  

Regarding Claim 6, Wang et al. disclose the method of claim 1, wherein the plurality of NN filter model candidates is dependent upon a tree partition structure for the video unit ([0067]-[0068]; It discloses tree partitioning structure), and wherein the tree partition structure comprises single tree or dual tree ([0044]; It discloses that a single QTBT or MTT structure is used to represent the luminance and chrominance components, which, by definition, is a single tree structure. On the other hand, it also discloses that one QTBT/MTT structure for the luminance component and another QTBT/MTT structure for both chrominance components can be used, which, by definition, is the dual tree structure).  

Regarding Claim 7, Wang et al. disclose the method of claim 1, wherein one or more syntax elements are signaled or derived to represent an NN filter model index, and wherein the NN filter model index corresponds to an NN filter model candidate ([0087]; it discloses an index for a NN filter model. See also [0163], where it discloses an index that indicates a NN model position within a set or subset of models).  

Regarding Claim 8, Wang et al. disclose the method of claim 7, wherein the NN filter model index corresponds to one of the plurality of NN filter model candidates ([0128]; It discloses an index into the set (or subset) of available NN models).  

Regarding Claim 9, Wang et al. disclose the method of claim 1, wherein an NN filter model index that identifies one or more of the plurality of NN filter model candidates is signaled for each color component in the video unit ([0101]).  

Regarding Claim 10, Wang et al. disclose the method of claim 7, wherein a flag indicating whether the NN filter model index is shared by different color components in the video unit is signaled ([0102]).  

Regarding Claim 11, Wang et al. disclose the method of claim 1, wherein a flag indicating whether the NN filter model selected is to be utilized for the video unit or for color components of the video unit is signaled ([0096]).  

Regarding Claim 12, Wang et al. disclose the method of claim 11, wherein the flag is binarized to a bin string, and at least one bin is coded with one or more contexts or coded with a bypass mode ([0132], L13-22).  

Regarding Claim 13, Wang et al. disclose the method of claim 11, wherein the flag is binarized with a fixed length code, a unary code, a truncated unary code, an Exponential-Golomb code, or a truncated Exponential-Golomb code ([0099], [0132], L13-22).  

Regarding Claim 14, Wang et al. disclose the method of claim 11, wherein the flag is binarized based on coding information of a current block or neighboring block ([0089]), and wherein the coding information includes one or more quantization parameters ([0154]).  

Regarding Claim 16, Wang et al. disclose the method of claim 11, wherein the flag is signaled at a picture level, at a slice level, at a coding tree block (CTB) level, or a coding tree unit (CTU) level ([0129]).  

Regarding Claim 18, Wang et al. disclose the method of claim 11, wherein the flag indicates whether all samples within the video unit share a same on and off control and indicates the NN filter model to apply to the samples ([0092]).  

Regarding Claim 19, Wang et al. disclose an apparatus for coding video data (Figs. 6 and 7 represent the encoder and decoder respectively for performing video coding) comprising a processor ([0281]) and a non-transitory memory with instructions thereon ([0280]), wherein the instructions upon execution by the processor cause the processor to: 
select a neural network (NN) filter model from a plurality of NN filter model candidates for each video unit ([0083]-[0084]; It discloses selecting a NN filter model from among a number of NN filter models), wherein the NN filter model selected for a first video unit is different than the NN filter model selected for a second video unit ([0080], It discloses that NN based filtering process could be applied to different color components differently, meaning NN filter for an Y component of the video unit is different than the NN filter for an U or V component of the video unit. Also in [0005], L13-17; it discloses that the coder determines a quantization parameter (QP) for a particular portion of the video unit and maps a NN model to each QP value, meaning different portions of the video block having different QP values will have different NN models. Lastly in [0091], it discloses that ‘switching off’ NN is a separate NN based modelling candidate to choose from the set of NN models, meaning at least one region of the video unit with switched off NN model candidate selected will be different from a region of the video unit with switched on NN model candidate); and 
convert between a video media file and a bitstream based on the NN filter model selected for each video unit (Fig. 6, Bitstream; Fig. 7, Encoded Video Bitstream. [0083]; It discloses that the video encoder encodes the NN model parameters into bitstream and video decoder decodes the NN models based on the parameters in the bitstream sent from the encoder).  

Regarding Claim 20, Wang et al. disclose a non-transitory computer readable medium comprising a computer program product for use by a coding apparatus, the computer program product comprising computer executable instructions stored on the non-transitory computer readable medium ([0037]) that, when executed by one or more processors, cause the coding apparatus to: 
select a neural network (NN) filter model from a plurality of NN filter model candidates for each video unit ([0083]-[0084]; It discloses selecting a NN filter model from among a number of NN filter models), wherein the NN filter model selected for a first video unit is different than the NN filter model selected for a second video unit ([0080], It discloses that NN based filtering process could be applied to different color components differently, meaning NN filter for an Y component of the video unit is different than the NN filter for an U or V component of the video unit. Also in [0005], L13-17; it discloses that the coder determines a quantization parameter (QP) for a particular portion of the video unit and maps a NN model to each QP value, meaning different portions of the video block having different QP values will have different NN models. Lastly in [0091], it discloses that ‘switching off’ NN is a separate NN based modelling candidate to choose from the set of NN models, meaning at least one region of the video unit with switched off NN model candidate selected will be different from a region of the video unit with switched on NN model candidate); and 
convert between a video media file and a bitstream based on the NN filter model selected for each video unit (Fig. 6, Bitstream; Fig. 7, Encoded Video Bitstream. [0083]; It discloses that the video encoder encodes the NN model parameters into bitstream and video decoder decodes the NN models based on the parameters in the bitstream sent from the encoder).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub 2022/0103864 A1) (inventive concept disclosed in provisional application 63/085092 dated 10/29/2020) in view of Yin et al. (US PGPub 2019/0273948 A1).

Regarding Claim 15, Wang et al. teach the method of claim 7.
Although, Wang et al. teach a flag indicating whether to use NN based filter for certain blocks of the video unit or not in [0097], but it does not explicitly teach signaling a flag indicating whether the NN filter model is based on a previous NN filter models or not.
However, Yin et al., in the same field of endeavor (Abstract), teach a video coding method where it teaches obtaining NN filter model from previous NN filter models ([0076]-[0077]; Here the training process is analogous to creating current NN model based on previous NN models), wherein in [0112], it teaches sending an indicator to the decoder to indicate that a trained NN filter model has been encoded.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Wang et al’s invention of multiple NN model based filtering to include Yin et al's usage of NN filter model generation based on previous NN filter models, because it enables real-time or near real-time operation (Yin et al.; [0061]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub 2022/0103864 A1) (inventive concept disclosed in provisional application 63/085092 dated 10/29/2020) in view of Lin et al. (US PGPub 2019/0289327 A1).

Regarding Claim 17, Wang et al. teach the method of claim 11.
Although, Wang et al. teach quadtree partitioning which splits the video blocks into sub-blocks ([0043]), but it does not explicitly teach a flag indicating NN filter model to be used for sub-blocks.
However, Lin et al., in the same field of endeavor (Abstract), teach a video coding method where it teaches a flag indicating NN filter model to be used for sub-processing units (Lin et al.; [0070], [0067]; Here the labelling of the CTBs with 1 having discontinuous edge and 0 having no discontinuous edge indicating whether the CTBs need to be split into sub-processing units and NN filter models are applied or not as disclosed in [0017], L14-25).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Wang et al’s invention of multiple NN model based filtering to include Lin et al's usage of NN filter model on sub-processing units, because it allows to avoid the video units which contain the discontinuous edge are filtered improperly (Lin et al.; [0070]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND APPARATUS OF NEURAL NETWORK FOR VIDEO CODING” – Su et al., US PGPub 2020/0252654 A1.
2. “METHOD AND DEVICE FOR ENCODING OR DECODING IMAGE” – Park et al., US PGPub 2020/0120340 A1.
3. “Content-Aware Convolutional Neural Network for In-Loop Filtering in High Efficiency Video Coding” - Chuanmin Jia, Shiqi Wang, Xinfeng Zhang, Shanshe Wang, Jiaying Liu, Shiliang Pu, and Siwei Ma; IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 28, NO. 7, JULY 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485